Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen B. Parker on 2/3/2022.

The application has been amended as follows: 

Claim 9: The pneumatic tire according to claim [8] 21, wherein said array includes alternating between the at least one width groove with the wide portion and the at least one width groove with a constant width.

Claim 21 (new) : The pneumatic tire according to claim 1, wherein each of the at least one shoulder land portion includes an array of the at least one width groove with the wide portion and the at least one width groove with a constant width in a tire circumferential direction.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on record, Ishiguro (US 2010/0186861 A1) and Behr (DE102010036548), fail to properly suggest or disclose wherein the first width groove extends as far as an outside end in the tire width direction of the at least one shoulder land portion and comprises, at a location toward the exterior in the tire width direction from a contact patch end, a wide portion at which groove width increases toward the outside end in the tire width direction, the second width grooves groove extends as far as the outside end in the tire width direction of the at least one shoulder land portion and comprises a constant width without a wide portion at which groove width increases toward the outside end in the tire width direction; wherein all of the first ends of the first and second width grooves terminate within an interior of the at least one shoulder land portion such as not to connect to any of the plurality of main grooves, the plurality of width grooves further comprise a third width groove, and the third width groove comprises a constant width without a wide portion at which groove width increases toward the inside end in the tire width direction; the first width groove and the third width groove are arranged to have a portion thereof mutually overlapping as viewed in the tire width direction; the third width groove is arranged toward the interior in the tire width direction from the first width groove; the first width groove is entirely separated from the third width groove; the second width groove is separated from the first width groove in the tire circumferential direction. Although Ishiguro depicts wherein at least one of the plurality of width grooves extends as far as an outside end in the tire width direction of the at least one shoulder land portion and comprises, at a location toward the exterior in the tire width direction from a contact patch end 
Claims 3-7, 9, 18-21 are dependent on claim 1 and hence allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743